Citation Nr: 0830901	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  00-14 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).

2. Entitlement to service connection for a major bipolar 
disorder.

3. Entitlement to service connection for a right knee 
disorder.

4. Entitlement to service connection for a right ankle 
disorder.

5. Entitlement to service connection for a left shoulder 
disorder.

6. Entitlement to service connection for arthritis of the 
cervical spine.

7. Entitlement to service connection for peripheral 
neuropathy.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that the veteran's case was previously 
remanded by the Board in August 2003 and January 2008, for 
further development.  All requested development having been 
completed, these claims now return before the Board.

The Board also points out that the veteran received a Board 
hearing in March 2002 before a Veterans Law Judge who is no 
longer with the Board, and in April 2008 before the 
undersigned Veterans Law Judge.




FINDINGS OF FACT

1.  In a decision dated in August 1985, the RO denied 
entitlement to service connection for PTSD.  The veteran did 
not timely appeal this decision, and it became final.

2.  Evidence received since that August 1985 RO decision is 
so significant that it must be considered to fairly decide 
the merits of the claim.

3.  The preponderance of the evidence of record shows that 
the veteran does not have a current diagnosis of PTSD.

4.  The preponderance of the evidence of record shows that 
the veteran's currently diagnosed bipolar disorder is not 
related to service.

5.  The preponderance of the evidence of record shows that 
the veteran's currently diagnosed right knee strain is not 
related to service.

6.  The preponderance of the evidence of record shows that 
the veteran's currently diagnosed right ankle strain is not 
related to service.

7.  The preponderance of the evidence of record shows that 
the veteran's currently diagnosed left shoulder strain is not 
related to service.

8.  The preponderance of the evidence of record shows that 
the veteran's currently diagnosed cervical spine disorder is 
not related to service.

9.  The preponderance of the evidence of record shows that 
the veteran's currently diagnosed peripheral neuropathy is 
not related to service.





CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1985 RO decision is 
new and material and the claim of service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §  
3.156(a) (2001).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

3.  A bipolar disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  A right knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  A right ankle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

6.  A left shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

7.  Arthritis of the cervical spine was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

8.  Peripheral neuropathy was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In February 2001, February 2002, March 2004, and March 2006, 
the agency of original jurisdiction (AOJ) sent letters to the 
veteran providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The March 2006 letter 
specifically notified the veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record.  

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  In the present case, as 
the veteran's claim of entitlement to service connection for 
PTSD is being reopened and decided on the merits, any 
deficiency in the requirements under Kent is moot.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have therefore been 
met.


Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).

Historically, the Board notes that the veteran's claim of 
entitlement to service connection for PTSD was last finally 
denied by an August 1985 RO decision.  The veteran was denied 
service connection at that time because the evidence did not 
show that the veteran had ever been diagnosed with PTSD.  The 
veteran did not timely perfect an appeal of the August 1985 
RO decision; therefore, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Because this rating decision became 
final, the veteran's current claim for service connection for 
PTSD may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New and material evidence means evidence which was not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2006).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
PTSD was filed prior to that date.  Therefore, the amended 
regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for 
PTSD.  The Board notes that the veteran's claim was 
previously denied because the veteran had never been shown to 
have a diagnosis of PTSD.  Since that time, several medical 
records, including December 1989 and September 1995 reports 
of hospitalization, indicate that the veteran has a diagnosis 
of PTSD; as such, the Board finds this evidence both new and 
material, and the veteran's application to reopen his claim 
of entitlement to service connection for PTSD is granted.  As 
such, the Board will address the issue of service connection 
for PTSD below.


Service connection claims.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

When certain chronic diseases, such as arthritis, become 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence the Board finds 
that service connection for PTSD is not warranted.  In this 
regard, the Board finds that the preponderance of the 
evidence of record indicates that the veteran does not 
currently have a valid diagnosis of PTSD.

Initially, the Board points out that the veteran's service 
medical records are negative for any complaints of, or 
treatment for, any psychiatric disorder, to include PTSD.  
Records show that the veteran was seen many times subsequent 
to service for alcohol abuse, starting in 1975, and for other 
psychiatric disorders such as depression, general anxiety 
disorder, bipolar disorder, and schizophrenia, starting in 
1982.

The Board notes that some hospitalization records, 
particularly those dated in December 1989 and September 1995, 
indicate that the veteran has a diagnosis of PTSD.  However, 
the Board finds that these reports appear to be based on the 
reported history of the veteran, and not a thorough PTSD 
examination; therefore the Board finds these diagnoses to be 
of limited probative value.  Furthermore, the Board finds 
that the clear majority of the medical evidence of record, 
including discharge summaries dated April 1995, September 
1997, June 1998, July 1998, December 2001, March 2002, and 
February 2004, reflects that the veteran was diagnosed with 
other psychiatric disorders and makes no mention of PTSD.

Further, and significantly, the veteran received a VA 
examination for PTSD in April 2007.  At that time, the 
veteran's reported history was reviewed, as well as his 
documented medical history.  The veteran specifically 
reported first becoming depressed as a child related to his 
stressful home environment, and reported current depression 
due to lack of sufficient funds to take care of himself and 
his parents, and because he believed himself to be a loser in 
life.  After an examination of the veteran, he was found to 
have a few symptoms of posttraumatic stress, but not enough 
to meet the criteria for a diagnosis of posttraumatic stress 
disorder.  He did meet the criteria for a diagnosis of 
alcohol dependence and bipolar disorder with severe 
impairment in his social and occupational functioning.  He 
was noted to have a Global Assessment of Functioning (GAF) of 
40 due to his bipolar disorder.  The Board finds this 
diagnosis particularly probative because it was based on a 
thorough examination of the veteran and a thorough review of 
the veteran's claims file.

While the veteran has testified that he believes he has PTSD 
as a result of service, as a lay person, he is not competent 
to testify as to the question of his medical diagnosis.  See 
Espiritu.

Thus, while the veteran has at times been noted to carry a 
diagnosis of PTSD, the Board finds that the great weight of 
the evidence, including the veteran's recent VA examination 
report, as well as all evidence of record, shows that the 
veteran carries a psychiatric diagnosis other than PTSD.  As 
such, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for PTSD.

Taking into account all relevant evidence, the Board finds 
that service connection for bipolar disorder is not 
warranted.  In this regard, the Board notes that the 
veteran's service medical records, to include his July 1967 
report of separation examination, show no evidence of, or 
treatment for, any psychiatric condition.  The medical 
evidence of record subsequent to service does not show a 
diagnosis of bipolar disorder until 1996, 29 years after the 
veteran's separation from service.  Since that time, the 
veteran has also received treatment for various other 
psychiatric problems, including alcohol dependence and 
dysthymia disorder.  Further, although the veteran has 
testified that he believes his bipolar disorder is related to 
service, there is simply no medical evidence of record 
linking this diagnosis to service.

Thus, with no medical evidence of record showing that the 
veteran was diagnosed with bipolar disorder in service, or 
for many years after service, and with no medical evidence of 
record linking the veteran's current diagnosis of bipolar 
disorder to service, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection for a right knee disability is not 
warranted.  The veteran's service medical records do show 
that the veteran sprained his right knee in service in 
November 1966, and also received a bruise of the knee at that 
time.  Although the origin of this injury was not stated, 
this injury may have occurred during a fall from the wing of 
an airplane during maintenance work, as the veteran has 
testified occurred.  However, the veteran's subsequent 
medical records, to include his July 1967 report of 
separation examination, show no evidence of any residuals of 
any right knee strain.  Thus the Board finds that the 
veteran's in service right knee strain apparently resolved 
without residuals, and the veteran's claims file does not 
show that the veteran complained of any further right knee 
problems until many years after his separation from service. 

X-rays of the veteran's right knee in October 1996, January 
1999, and April 2004 were completely normal.

In a May 2006 report of VA examination, the veteran's right 
knee was noted to have normal range of motion, to have no 
effusion and to be nontender.  The veteran was found to have 
a right knee strain only, and the examiner indicated that it 
was less likely than not that the veteran's right knee strain 
was related to service, to include as related to in his 
service injuries. 

Thus, considering that the veteran was seen only once in 
service with a knee strain, and his report of separation 
examination showed a normal right knee, that there is no 
evidence of the veteran having a right knee disability until 
many years after his separation from service, and that there 
is no medical evidence of record linking the veteran's 
current right knee strain to service, the Board finds that 
the preponderance of the evidence of record is against a 
finding that the veteran's current right knee strain is 
related to service.

Taking into account all relevant evidence, the Board finds 
that service connection for a right ankle disability is not 
warranted.  Although the veteran has reported in his hearing 
testimony that he incurred a right ankle injury in service 
during a fall, the veteran's service medical records, 
including his July 1967 report of separation examination, 
show no complaints of, or treatment for, any right ankle 
disability.  X-rays of the veteran's right ankle taken in 
January 1999 and April 2004 were completely normal.

A VA examination report dated May 2006 found the veteran to 
have a very slight limitation of motion of the ankle, with no 
pain, fatigue, weakness, or functional loss, and a normal X-
ray.  The veteran was diagnosed with a right ankle strain.  
The examiner indicated that it was less likely than not that 
this ankle strain was related to service.

Therefore, considering that there is no evidence of record 
showing that the veteran had any right ankle disorder in 
service, there is no evidence of the veteran having a right 
ankle disability until many years after his separation from 
service, and there is no medical evidence of record linking 
the veteran's right ankle strain to service, the Board finds 
that the preponderance of the evidence of record is against a 
finding that the veteran's current right ankle strain is 
related to service.

Taking into account all relevant evidence, the Board finds 
that service connection for a left shoulder disability is not 
warranted.  Although the veteran has reported in his hearing 
testimony that he incurred a left shoulder disability in 
service during a fall, the veteran's service medical records, 
including his July 1967 report of separation examination, 
show no complaints of, or treatment for, any left shoulder 
disability.  X-rays of the veteran's left shoulder in  
February 1997 and April 2004 were completely normal.

A VA examination report of the veteran's left shoulder in May 
2006 indicated that his left shoulder had some slight 
limitation of motion, without pain, fatigue, weakness, or 
functional loss.  The examiner indicated that X-rays of the 
veteran's shoulder were normal.  He was diagnosed with a left 
shoulder strain which was found to be unrelated to service.

Therefore, considering that there is no evidence of record 
showing that the veteran had any left shoulder disorder in 
service, there is no evidence of the veteran having a left 
shoulder disability until many years after his separation 
from service, and there is no medical evidence of record 
linking the veteran's left shoulder strain disorder to 
service, the Board finds that the preponderance of the 
evidence of record is against a finding that the veteran's 
current left shoulder strain is related to service.

Taking into account all relevant evidence, the Board finds 
that service connection for arthritis of the cervical spine 
is not warranted.  In this regard, the evidence of record 
does show that the veteran is currently diagnosed with 
degenerative disc disease of the cervical spine.   However, 
there is no medical evidence of record showing that the 
veteran incurred an injury to his cervical spine in service, 
or that his current cervical spine degenerative disc disease 
is related to service in any way.  Although the veteran has 
reported in his hearing testimony that he incurred a back 
injury in service during a fall, the veteran's service 
medical records, to include his July 1967 report of 
separation examination, contain no complaints of, or 
treatment for, any back disability.  The veteran was not 
found to have any complaints related to his cervical spine 
injury until approximately 1987.

Further, the Board notes a VA examination opinion of May 
2006, which indicated that the veteran reported that his 
cervical spine pain started in 1985, 18 years after his 
separation from service.  After examination and a review of 
the veteran's claims file, the examiner diagnosed the veteran 
with cervical advanced spondylosis, and indicated that, 
rather than being related to service, that the veteran's 
cervical spine disability was as likely as not a residual of 
a fall when he hit his head during a hospitalization in 
August 1987.

Therefore, considering that there is no evidence of record 
showing that the veteran had a cervical spine disorder in 
service, there is no evidence of the veteran having a spine 
disability until many years after his separation from 
service, and there is no medical evidence of record linking 
the veteran's current cervical spine disorder to service, the 
Board finds that the preponderance of the evidence of record 
is against a finding that the veteran's current cervical 
spine disorder is related to service.

Finally, taking into account all relevant evidence, the Board 
finds that service connection for peripheral neuropathy is 
not warranted.  Initially, the Board points out that the 
veteran's service medical records, to include his July 1967 
report of separation examination, contain no report of, or 
treatment for, any symptoms pertaining to peripheral 
neuropathy.

The veteran received a VA examination for his peripheral 
neuropathy in May 2006.  At that time, the veteran was found 
to have polyneuropathy, as likely as not due to risk factors 
such as hypertension, smoking, and alcohol abuse.  The 
examiner specifically stated that it was less likely than not 
that the veteran had an onset of polyneuropathy in service, 
because the evidence showed that he left service in 1967 with 
a normotensive blood pressure.  The Board also notes that 
this examination is the earliest medical evidence of record 
showing a confirmed diagnosis of peripheral neuropathy.

The veteran, in his hearing testimony before the Board, has 
indicated that his peripheral neuropathy is related to 
diabetes, however, as the veteran is not currently service 
connected for diabetes, service connection cannot be granted 
for peripheral neuropathy as secondary to diabetes.

Thus with no evidence of symptoms of, or a diagnosis of, 
peripheral neuropathy in service or for many years after 
service, and with the medical evidence of record indicating 
that the veteran's peripheral neuropathy is not related to 
service, the Board finds that the preponderance of the 
evidence of record is against a finding that the veteran's 
peripheral neuropathy is related to service.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

New and material evidence having been received, the veteran's 
application to reopen a claim for entitlement to service 
connection for PTSD is granted; service connection for PTSD 
is denied.

Entitlement to service connection for a major bipolar 
disorder is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for arthritis of the 
cervical spine is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.





____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


